MEMORANDUM **
Debtor Arie Spalter appeals the decision of the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order that his debt arising from a state court judgment for conversion is nondis-chargeable under 11 U.S.C. § 523(a)(6). We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review de novo, Scovis v. Henrichsen (In re Scovis), 249 F.3d 975, 980 (9th Cir.2001), and we affirm.
We decline to address Spalter’s contention that the bankruptcy court should have applied Israeli law to determine the validity of the assignment because he failed to adequately raise the issue before the bankruptcy court. See Fed.R.Civ.P. 44.1 (“A party who intends to raise an issue con*618cerning the law of a foreign country shall give notice in his pleadings or other reasonable written notice”); Fed. R. Bankr.P. 9017; see also Rothman v. Hasp. Serv. of S. Cal., 510 F.2d 956, 960 (9th Cir.1975).
Because Spalter failed to sufficiently raise the issue before the bankruptcy court, we also decline to address his contention that this is a reimbursement claim that should be discharged pursuant to 11 U.S.C. § 502(e). See Rothman, 510 F.2d at 960.
Because the bankruptcy court granted the only continuance Spalter requested, his contention that he was denied an adequate continuance lacks merit.
We are unpersuaded by Spatter’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.